15/867,372
RESISTIVITY-BASED ADJUSTMENT OF MEASUREMENTS
FROM IN-SITU MONITORING
XU ET AL.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for the benefit of a provisional applications PRO 62/562,976 09/25/2017 and PRO 62/446,277 01/13/2017 under 35 U.S.C. § 119(e) is acknowledged.
Information Disclosure Statement
Information Disclosure Statements filed on 7/27/2018 and 3/10/2020 are acknowledged and their contents have been considered.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 10/19/2020.
Response to Arguments
Applicant’s arguments have been considered.  In view of the amendments and the following argument, the claims have been revised, below. 
Claim 1 now recites "store a first resistivity value and a correlation function relating layer thickness of a conductive material having the first resistivity value at a temperature to a signal from an in-situ monitoring system," receive a second resistivity value for a deposited conductive layer at the temperature on a substrate," and "generate adjusted thickness values that compensate for variation between the first resistivity value and the second resistivity value." 
...
Xu discloses compensating for variation in the resistivity of the layer due to variation in the temperature. However, Xu does not disclose compensating for variation between a first resistivity value for conductive material at a temperature and a second resistivity value for a conductive layer at the temperature, i.e., at the same temperature. 
Pending Claims
Claims 1-15 and 17-20 are pending for examination. Claims 1, 7, 13 and 17 are independent. 
Claims 1, 3, 7-10, 12-14, 17 and 20 are currently amended. 
Claims 2, 4-6, 11, 15 and 18-19 are original. Claim 16 was canceled. 
35 USC § 112
In view of the amendments to the claims, the 35 U.S.C. § 112 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


CLAIM(S) 1-2, 4-8, 10-11, 13-15 AND 18-19 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER XU ET AL. (U.S. PUB. NO. 2015/0224623; HEREINAFTER "XU") IN VIEW OF BAILEY, III (U.S. PUB. NO. 2007/0205765; HEREINAFTER "BAILEY").
INDEPENDENT CLAIM 1.
Regarding Claim 1, Xu teaches A computer program product, tangibly encoded on a non- transitory computer readable media, comprising instructions to cause a computer system to ("this disclosure also features a computer program product, tangibly encoded on a non-transitory computer readable media, includes instructions operable to cause a data processing apparatus to perform operations to carry out any of the above methods", paragraph [0007], lines 1 to 5): store a first resistivity value ("In situations where the polishing process is carried out under room temperature, Tini, can take the approximate value of 20° C. ρo is the resistivity of the conductive layer at Tini, which can be room temperature, paragraph [0057]).
Xu does not teach and a correlation function relating layer thickness of a conductive material having the first resistivity value at a temperature to a signal from an in-situ monitoring system receive a second resistivity value for a deposited conductive layer at the temperature on a substrate.  However, Bailey teaches such a system (e.g., Fig. 7; correlation shown in Fig. 6; paragraphs [0018]-[0019]).  Bailey expressly makes use of resistivities in its process (e.g., paragraphs 
Xu teaches receive a sequence of signal values that depend on thickness of the deposited conductive layer from an in-situ electromagnetic induction monitoring system that monitors the substrate during polishing ("Since the eddy current sensor 49 sweeps underneath the substrate 10 with each rotation of the platen, information on the conductive layer thickness is being accumulated in-situ and on a continuous real-time basis", paragraph [0052]); generate a sequence of thickness values based on the sequence of signal values and the correlation function; for at least some thickness values of the sequence of thickness values ("In the process 500, an eddy current signal A(t) measured at time tis converted (502) to a measured conductive layer thickness Thick(t). The conversion can be performed using a signal to thickness correlation equation of a sensor that detects the eddy current signal", paragraph [0056]).
 modification with Bailey, above, regarding generate adjusted thickness values that compensate for variation between the first resistivity value and the second resistivity value (see also, Figs. 4-5).
Xu teaches to generate a sequence of adjusted thickness values ("calculating resistivity prof the conductive layer at the measured temperature T(t); adjusting the measurement of the thickness using the calculated resistivity ρτ to generate an adjusted measured thickness", paragraph [0008], lines 12 to 16; “Thicko(t)=Thick(t) x ρτ/ ρo,” paragraph [0059]); and at least one of detecting a polishing endpoint or determining an adjustment for a polishing parameter based on the sequence of adjusted thickness values ("and detecting a polishing endpoint or an adjustment for a polishing parameter based on the adjusted measured thickness", paragraph [0008], lines 16 to 18). 
DEPENDENT CLAIMS 2, 10, 15 AND 18.
Regarding Claims 2, 10, 15 and 18, Xu does not teach wherein the instructions to generate adjusted thickness values comprise instructions to multiply a thickness value by a ratio between the first resistivity value and the second resistivity value.  However, Bailey teaches in Fig. 6, adjusted thickness values adjusted by an Alpha essentially multiplied against the thickness value (e.g., ALPHA(Thk)).  The ALPHA can be thought of as a ratio at a given temperature.  See, paragraph [0055].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu with the process of Bailey, with the benefit of reporting an “improved eddy current result,” the recognition of which would lead to an improved determination of resistivity (e.g., paragraph [0064]).  
DEPENDENT CLAIM 4.
Regarding Claim 4, Xu teaches instructions to store a first temperature and to receive a measurement of a second temperature from a polishing system and wherein the instructions to compensate for variation in temperature comprise ("The processor(s) carrying out the process 500 also calculates (504) resistivity ρτ of the conductive layer at the real time temperature T(t). In some implementations, the resistivity ρτ is calculated based on the following equation: ρτ = ρ0 [1 +α(T(t)-Tini)]", paragraph [0057]).  See the discussion of Bailey in the rejection of Claim 1 regarding calculating an adjusted second resistivity value based on the second resistivity value, the first temperature and the second temperature
DEPENDENT CLAIM 5.
Regarding Claim 5, regarding wherein the instructions to calculating the an adjusted resistivity value comprise instructions to calculate a resistivity PT that satisfies) 
    PNG
    media_image1.png
    65
    294
    media_image1.png
    Greyscale
where T1 is the first temperature, T2 is the second temperature, px is the second resistivity, and α is a resistivity temperature coefficient of the conductive layer, Xu teaches "The processor(s) carrying out the process 500 also calculates (504) resistivity ρτ of the conductive layer at the real time temperature T(t). In some implementations, the resistivity ρτ is calculated based on the following equation: ρτ = ρ0 ini)]", paragraph [0057].  As explained in the rejection of Claim 1, Bailey teaches consideration of the first and second resistivity’s associated by temperature.  It would have been obvious for one of ordinary skill in the art to modify the resistivity calculation, such that alpha represents the ratio of first and second resistivity’s, as this will more accurately represent the resistivity used to determine a conductor’s thickness.
DEPENDENT CLAIMS 6, 11 AND 19.
Regarding Claims 6, 11 and 19 and wherein the correlation function satisfies
S=W1 D2+W2∙D+W3
where S is the signal value, and D is thickness, Xu teaches ("In the example of copper layer with an Eddy current sensor, the signal to thickness correlation equation is: A(t)=W1 thick(t)2 + W2thick(t)+ W3, where W1 , W2 , and W3 are real value parameters", paragraph [0056]).
INDEPENDENT CLAIM 7.
Regarding Claim 7, Xu teaches A polishing method ("Among other things, a method of controlling polishing during a polishing process is described", Abstract, lines 1 to 2), comprising: 
Please see the rejection of Claim 1 regarding the remainder of the claim. 
DEPENDENT CLAIM 8.
Regarding Claim 8, while Xu teaches wherein the deposited conductive layer [...] and the monitoring system generates an eddy current [...] ("The resistivity of the conductive layer may change as the temperature of the conductive layer changes. The induced eddy currents and therefore the measured eddy current signals depend on the comprises a conductive sheet and in the conductive sheet. However, Bailey discusses it’s method in terms of electrical film/layer properties (e.g., thickness, sheet resistance, etc.) (paragraph [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the methods of Bailey to determine electrical film/layer properties in the invention of Xu, with the benefit of more accurately determining those properties.
INDEPENDENT CLAIM 13.
Regarding Claim 13, Xu teaches A polishing system, comprising: a rotatable platen to support a polishing pad; a carrier head to hold a substrate against the polishing pad; an in-situ electromagnetic induction monitoring system including a sensor to generate a sequence of signal values that depend on a thickness of a conductive material on the substrate ("In another aspect, this disclosure features a polishing system comprising a rotatable platen to support a polishing pad; a carrier head to hold a substrate against the polishing pad; a temperature sensor; an in-situ eddy current monitoring system including a sensor to generate a eddy current signal depending on a thickness of a conductive layer on the substrate; and a controller. The", paragraph [0008], lines 1 to 7); and a controller configured to store (e.g., paragraph [0049]).
Please see the rejection of Claims 1 and 7 regarding the remainder of the claim. 
DEPENDENT CLAIM 14.
Regarding Claim 14, Xu teaches comprising a temperature sensor to monitor a temperature associated with the deposited conductive layer, and wherein the controller is configured to compensate for variation in temperature between the temperature at which the conductive layer has the second resistivity value and a temperature of the substrate during polishing when generating the adjusted thickness values ("In another aspect, this disclosure features a polishing system comprising a rotatable platen to support a polishing pad; a carrier head to hold a substrate against the polishing pad; a temperature sensor; an in-situ eddy current monitoring system including a sensor to generate a eddy current signal depending on a thickness of a conductive layer on the substrate; and a controller. The controller is configured to perform operations comprising receiving a measurement of a thickness, thick(t), of the conductive layer of the substrate undergoing polishing from the in-situ eddy current monitoring system at a time t; receiving a measured temperature, T(t), associated with the conductive layer at the time t; calculating resistivity prof the conductive layer at the measured temperature T(t); adjusting the measurement of the thickness using the calculated resistivity ρτ to generate an adjusted measured thickness; and detecting a polishing endpoint or an adjustment for a polishing parameter based on the adjusted measured thickness", paragraph [0008], lines 1 to 18).
CLAIM(S) 3, 9, 12, 17 AND 20 IS/ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE UNDER XU ET AL. (U.S. PUB. NO. 2015/0224623); HEREINAFTER "XU") IN VIEW OF BAILEY, III (U.S. PUB. NO. 2007/0205765; HEREINAFTER "BAILEY") AND WIKIPEDIA1.
DEPENDENT CLAIMS 3, 12 AND 20.
Regarding Claims 3, 12 and 20, Xu teaches wherein the instructions to generate adjusted thickness values include instructions to compensate for variation in temperature between the temperature at which the deposited conductive layer has the second resistivity value and a temperature of the substrate during polishing ("The eddy current can also be affected by variations in the environmental parameters, e.g., the temperature of the substrate during", paragraph [0026], lines 3 to 5; "In addition, the temperatures of conductive layers of different substrates may be different. As a result, the measured thicknesses for these conductive layers may be different and endpoints determined based on the measurements may lead to non-uniform polishing among different substrates. The measured thickness determined based on the eddy current signal can be adjusted to be closer to the actual thickness, e.g., by compensating the eddy current signal for the temperature variation of the conductive layer, and/or by compensating the measured thickness for the temperature variation of the conductive layer," paragraph [0046], lines 14 to 24). Xu identifies substrate temperature as an important consideration ("The eddy current can also be affected by variations in the environmental parameters, e.g., the temperature of the substrate during", paragraph [0026], lines 3 to 5) and the temperature of the 
DEPENDENT CLAIM 9.
Regarding Claim 9 and wherein the conductive layer comprises conductive loops and the monitoring system inductively generates a current in the conductive loops. Xu teaches inducing eddy currents (e.g., paragraph [0020])), but does not explicitly describe the eddy currents as induced in conductive loops. However, Wikipedia: Eddy Current teaches “Eddy currents flow in closed loops within conductors”(Introduction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Eddy currents are induced in conductive loops of the conductive layer, as this has the benefit of being a basic operating principle of inductive monitoring systems.
INDEPENDENT CLAIM 17.
Regarding Claim 17, please see the rejection of Claim 1 regarding: A computer program product, tangibly encoded on a non- transitory computer readable media, comprising instructions to cause a computer system to: store a first resistivity value and a correlation function relating layer thickness of a conductive material having the first resistivity value at a temperature to a signal from an in-situ electromagnetic induction monitoring system; receive a second resistivity value and.
a sheet resistance for a deposited conductive layer at the temperature on a calibration substrate. 
Please see the rejection of Claim 1 regarding measure a first signal value from the in-situ electromagnetic induction monitoring system when a sensor of the monitoring system is positioned to monitor the deposited conductive layer of the calibration substrate.
Xu teaches and a second signal value from the in-situ electromagnetic induction monitoring system when the sensor of the monitoring system is not positioned to monitor the deposited conductive layers ("the temperature sensor 64 could be positioned inside the carrier head to measure the temperature of the substrate 10", paragraph [0034]).
Please see the rejection of Claim 1 regarding calculate a threshold signal value from the correlation function based on the target thickness that compensates for variation between the first resistivity value and the second resistivity value; receive a sequence of signal values that depend on thickness of the deposited conductive layer from the in-situ electromagnetic induction monitoring system that monitors the substrate during polishing; detecting a polishing endpoint by comparing the sequence of signal values to the threshold signal value. 
Double Patenting
In view of the amendments to the claims and the argument in the present application, the Examiner withdraws the Double Patenting rejection directed to US patent 9636796 dated 5/2/2017 (Application No. 14/179,297).
Conclusion
Claim 1-15 and 17-20 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857 


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia: Eddy Current < https://en.wikipedia.org/w/index.php?title=Eddy_current&oldid=759864696> (revision 13 Jan 2017).
        Wikipedia: Resistivity and Conductivity <https://en.wikipedia.org/w/index.php?title=Electrical_resistivity_and_conductivity&oldid=799794460> (revision 9 Sep 2017)